Lamar, J.
The defendant was indicted under the Penal Code, §430, for commencing to sell spirituous and malt liquors and intoxicating bitters without complying with the requirements of law as to registering. It was for the jury to say whether the sale of non-intoxicants, with the simultaneous gift of whisky, was a device to evade the law against the sale of spirituous liquors. There was also sufficient evidence of the' sale of other intoxicants to warrant the verdict of guilty. The trial judge therefore committed no error in overruling a motion for a new trial, based solely on the grounds that the verdict was contrary to law and the evidence.

Judgment affirmed.


All the Justices concur.

Indictment for illegal sale of liquor. Before Judge Brannen. City court of Statesboro. July 18, 1904.
Tyler & Anderson, for plaintiff in error.
Howell Cone, solicitor, contra.